DETAILED ACTION

Receipt is acknowledged of applicant’s request for continued examination and argument(s)/remark(s) filed on September 29, 2021, claims 1-9 and 11-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claims 1, 11, and 16 and cancelled claim 10. 
  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) in view of Shin et al. (Patent No.: 2015/0156898 A1) and further in view of Bose et al. (Pub. No.: US 2016/0322078 A1).

Regarding claims 1, 6-7, 9, 11, and 16, Max et al. disclose an apparatus and method for connecting a mobile device to detect object in a surrounding environment of a vehicle, comprising: 
	a vehicle-equipped detachable sensor (e.g., a mobile camera 3  can be attached to arbitrary sites inside or outside the vehicle in such a manner that the camera can move; wherein the mobile camera comprises processor device 10 and storage device 13 – claim 6 limitation) capable of sensing a portion of an environment around an automotive vehicle (e.g., said camera configured to (i) detect movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, (iii) identify traffic signal / traffic light, (iv) identify vehicle lane deviation, (v) determine whether the driver is becoming tired) and configured to communicate with a mobile device (e.g., the mobile camera 3 is connected by way of the interface 18 to a mobile device 20; wherein the interface 18 can be WLAN / Bluetooth connection – claim 7 limitation) , the vehicle- equipped detachable sensor structured to be detached from the automotive vehicle (e.g., the mobile camera 3  can be attached to arbitrary sites inside or outside the vehicle) (see par. 16, 21, 43, 45-46, 60, 64-66; Figure 2). 

	 
e.g., processor device(s) (15 and 16) – claim 9 limitation) (see par. 41, 46, 103-105 and Figure 2);
 a memory communicably coupled to the one or more processors and storing (e.g., storage device 12 on the processing device 9 ( claim 16 limitation: non-transitory computer medium); wherein the processing device 9 is embodied so as to implement an application program ("App"), the application program being located in the storage device 12 on the processor device 15) (par. 41): 
a monitoring module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to acquire data from the vehicle-equipped detachable sensor of an environment around (e.g., (i) movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature, (iii) identify traffic signal / traffic light, (iii) identify vehicle lane deviation, (v) determine whether the driver is becoming tired) (see par. 60, 64-66, 25; Figure 2);  
an identification module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to identify, from the acquired data, an object based on a selected object type received from the mobile device (e.g., said mobile device configured to receive information from a driver to control the mobile camera device via said application program; for instance, input to (i) detect movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature, (ii) identify traffic signal / traffic light, and (iii) others ) (see abstract, par. 50, 60, 64-66, 25); and 
a notification module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to, in response to identifying the object from the acquired data, output at least one notification signal to the mobile device (e.g., the mobile device 20 can be further fitted with an interface 18 with which it is possible to transmit and receive data for displaying detected information; for instance, (i) object in a surrounding environment in darkness, (ii) traffic signal / traffic light, and (iii) others) (see par. 41, 48). 
However, Max et al. does not specifically disclose (1) the vehicle- equipped detachable sensor mounted to a non-automotive entity, and (2) acquire data from the non-automotive entity when the vehicle- equipped detachable sensor is mounted to the non-automotive entity (added remark(s)).
However, Shin et al. teach a mobile terminal comprising a demounted camera module 200 configured to send capture image to the mobile terminal when it is installed on a helmet (e.g., non-automotive entity) of a user riding a bicycle. The user can check surrounding situation via the mobile terminal held to the handle of the bicycle and understand risk element that the safe riding may be possible. Furthermore, the mobile terminal and demounted camera can be used on a vehicle (see par. 77, 64, 180-188 and Figures 1-3, 15A-15C and 16A-16B).
As Max et al. disclose a mobile device configured to display detected information from a mobile camera and given the teaching of Shin et al., it would have been obvious e.g., non-automotive entity) of a user riding a bicycle for displaying detected information (e.g., (i) movement of traffic in the vicinity - for instance,  vehicles, (ii) object in a surrounding environment in darkness – for instance, building and living creature, (iii) traffic signal / traffic light, and (iv) others) and provide a safe riding information.       
Doing so would enhance an apparatus and method for connecting a mobile device with a helmet of a user riding a bicycle for detecting object in a surrounding environment via a camera and provide a safe riding information to the user.  
However, Max et al.’s invention, as modified by Shin et al., fails to disclose a vehicle-equipment detachable sensor configured to communicate with at least one vehicle system of the non-automotive entity via a controller area network bus (added remark). 
However, Bose et al. teach a helmet 2801 (e.g., non-automotive entity) comprising a camera 104, processor 160 (e.g., at least one vehicle system of the non-automotive entity) and local busses (e.g., controller area network bus); wherein the camera 104 is in communication with the processor 160 via the local busses to detect an event and generate a video. For instance, Figures 28 depict camera 104 and processor 160 in communication between each other via local busses (see par. 301 and Figure 28).  
Given the teaching of Bose et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Max et al.’s invention to incorporate, within the helmet of the user riding the 
Doing so would enhance an apparatus and method for establishing communication between the demounted camera and the processor via a local busses, detect object in a surrounding environment and provide a safe riding information to the user.   
Regarding claims 2, 4-5, 12, 14-15, 17 and 19-20, Max et al. disclose an apparatus and method for connecting a mobile device detecting object in a surrounding environment further comprising a tracking module (e.g., processor device(s) (15 and 16)), the tracking module including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to determine tracking information about the object (e.g., (i) movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature – which can include distance to the user / driver (claim 5 limitation), (iii) identify traffic signal / traffic light, (iv) identify vehicle lane deviation, and (v) others; wherein these information can be displayed to a user via the mobile device – claim 4 limitation) that has been identified based at least in part on one or more of a classification of the object and the acquired data (e.g., vehicles, building, living creature and traffic light can be a type of object classification ) (see par. 60-61, 64-66, 25).

e.g., processor device(s) (15 and 16)) includes at least one of a position of the object, a velocity of the object, an elevation of the object, a current trajectory of the object, and a predicted trajectory of the object (e.g., as the mobile device / mobile camera  can detect (i) the movement of traffic in the vicinity, for instance vehicles, (ii) object in a surrounding environment in darkness, for instance, building and living creature, (iii) identify traffic signal / traffic light, and (iv) others, it is understood that their position / speed can be determined) (see par. 60-61, 64-66, 25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) in view of Bose et al. (Pub. No.: US 2016/0322078 A1) as applied to claims above, and furthermore in view of Zhang (Pub No.: US 2017/0347735 A1).
Regarding claim 8, invention, Max et al.’s invention, as further modified by Bose et al., fails to disclose wherein the vehicle-equipped detachable sensor is configured to communicate with the mobile device through the non-automotive entity.
However, Zhang teaches a helmet (e.g., non-automotive entity) comprising a camera 2 configured to transmit recorded data to a mobile terminal via the helmet’s wireless communication module for providing real time information of the surrounding environment (see par. 21, 24, 26, 8, Figures 1-2 and 5).
Given the teaching of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore 
  Doing so would enhance an apparatus and method for connecting a mobile device with a helmet of a user riding a bicycle for detecting object via a camera in communication with a processor via local busses and provide real time information of the surrounding environment to the user.   

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) in view of Bose et al. (Pub. No.: US 2016/0322078 A1) as applied to claims above, and furthermore in view of Deyaf et al (Patent No.: US 9,950,685 B1).
Regarding claim 21, Max et al.’s invention, as further modified by Bose et al., fails to disclose wherein the vehicle-equipped detachable sensor is one of a LIDAR, sonar, or radar sensor.
However, Deyaf et al. teach an intrusion detection and warning system comprising a removable and re-attachable LIDAR unit 110 configured to detect any person, car, animal, or any type of object that enters within the detection range and provide an alarm sound to a user (see abstract, col. 7 lines 13-18, col. 7, lines 28-31; Figures 1-2).
 Given the teaching of Deyaf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to 
Doing so would enhance an apparatus and method for connecting a removable and re-attachable Lidar with a user equipment / vehicle for detecting any person, car, animal, or any type of object that enters within a detection range and provide an alarm sound to the user.   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) in view of Bose et al. (Pub. No.: US 2016/0322078 A1) as applied to claims above, and furthermore in view of Satzoda et al. (Pub. No.: US 2018/0365888 A1).
Regarding claim 22, Max et al.’s invention, as further modified by Bose et al., fails to disclose wherein the identification module includes instructions to identify the object by comparing features stored in an object classification database with the acquired data from the vehicle-equipped detachable sensors to classify the object as being the selected object type.
However, Satzoda et al. teach a vehicle system and method configured to determine object pose and class (e.g., human, vehicle, landmark, dog, etc. – limitation: selected object type) by using a classifier and sensor data (e.g., stereocamera data, LIDAR data, radar data, etc. ); wherein the feature(s) of the object is compared to 
 Given the teaching of Satzoda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Max et al.’s invention to incorporate, within the apparatus and method for connecting a mobile device to detect object in a surrounding environment, a mechanism / process for determining object pose and class (e.g., human, vehicle, landmark, dog, etc.) by using a classifier and sensor data to generate a digital environment reconstruction. 
Doing so would enhance an apparatus and method for connecting a mobile device with a helmet of a user riding a bicycle for detecting object via a camera in communication with a processor via local busses, provide real time information of the surrounding environment to the user and determine object pose and class by using a classifier and sensor data to generate a digital environment reconstruction.
  
Response to Argument

Applicant’s arguments filed on September 29, 2021, with respect to the rejections of claims as cited on the Office Action mailed on June 29, 2021, have been fully considered but are not persuasive. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Jorge O Peche/Examiner, Art Unit 3664